Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We reject petitioner’s contention that there was insufficient evidence to support the finding of guilt on the charges of refusing a direct order and failing to comply with search procedures. The misbehavior report, which was written by the correction officer who witnessed the incident, stated that when the correction officer ordered petitioner to remove his boots and go through the metal detector again after having set off the alarm, petitioner refused, went through the detector again and continued to proceed even though the alarm went off a second time and even though he was told to stop. Under these circumstances, the misbehavior report alone contained sufficient information of a relative and probative nature to support the determination of guilt (see, Matter of Foster v Coughlin, 156 AD2d 806, affd 76 NY2d 964; Matter of Curl v Kelly, 125 AD2d 948). We have reviewed petitioner’s remaining contentions and find them to be lacking in merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Levine, Mercure, Crew III and Harvey, JJ., concur.